                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 FLORENCE DIVISION

Deborah Rice-Williford,                        )
                                               )       Civil Action No. 4:18-00353-TMC
                               Plaintiff,      )
                                               )
       v.                                      )                      ORDER
                                               )
Andrew M. Saul, Commissioner                   )
of Social Security,                            )
                                               )
                               Defendant.      )
                                               )

       Plaintiff, Deborah Rice-Williford (“Rice-Williford”), brought this action pursuant to the

Social Security Act (“SSA”), 42 U.S.C. § 405(g), seeking judicial review of a final decision of the

Commissioner of Social Security (“Commissioner”)1, denying her claim for disability insurance

benefits (“DIB”). In accordance with 28 U.S.C. § 636(b)(1) and Local Civil Rule 73.02(B)(2)(a),

D.S.C., this matter was referred to a magistrate judge for pretrial handling. Before this court is the

magistrate judge’s Report and Recommendation (“Report”), recommending that the court affirm

the Commissioner’s decision. (ECF No. 18).2 Rice-Williford has filed objections to the Report

(ECF No. 21), and the Commissioner has responded to those objections (ECF No. 24).

Accordingly, this matter is now ripe for review.

                                            I. Background


1
  On June 17, 2019, Andrew M. Saul became the Commissioner of Social Security. Pursuant to
Fed. R. Civ. P. 25(d), he is automatically substituted for Defendant Nancy A. Berryhill, who was
the Acting Commissioner of Social Security when this action was filed.
2
  A magistrate judge’s recommendation has no presumptive weight, and the responsibility for
making a final determination remains with the United States District Court. Mathews v. Weber,
423 U.S. 261, 270 (1976). The court is charged with making a de novo determination of those
portions of the Report to which specific objection is made. The court may accept, reject, or modify,
in whole or in part, the recommendation made by the magistrate judge or recommit the matter with
instructions. 28 U.S.C. § 636(b)(1).
                                                   1
        On December 2, 2011, Rice-Williford applied for DIB, alleging that she has been unable

to work since December 2, 2005. (ECF No. 10-5 at 16-17). Her claim was denied initially on

February 23, 2012, and upon reconsideration on April 24, 2012. (ECF. No. 10-11 at 5). On July

15, 2013, an Administrative Law Judge (“ALJ”) conducted a hearing and received testimony from

Rice-Williford and vocational expert Benson Hecker, Ph.D. Id. On November 12, 2013, the ALJ

denied Rice-Williford’s claim for benefits. Id. at 13. In her decision, the ALJ found that Rice-

Williford suffered from the following severe impairments through March 31, 2011, the date last

insured: interstitial cystitis, cervical spine degenerative disc disease, residuals of right rotator cuff

tear, right shoulder degenerative joint disease, and idiopathic hypersomnia. Id. at 7. The ALJ then

determined that Rice-Williford had a residual functional capacity (“RFC”) to perform light work

and that she was “frequently able to bilaterally handle/finger, and is occasionally able to reach

overhead with her dominant right hand.” Id. at 8. The ALJ determined that Rice-Williford was

unable to use ladders or expose herself to dangerous machinery or unprotected heights. Id. In

explaining the RFC assessment, the ALJ gave “some weight” to the opinion evidence of Dr. Carl

Anderson, a consulting doctor who opined in February 2009 that Rice-Williford was able to

perform medium work with limitations as to climbing ladders and restrictions as to exposure to

hazards. Id. at 11. There was no opinion evidence from any treating physicians in the record. Id.

at 35-36. Finally, based on Rice-Williford’s age, education, work experience, RFC, as well as the

testimony of the vocational expert, the ALJ concluded that there were jobs that existed in

significant numbers in the national economy that Rice-Williford could have performed. Id. at 11-

12. Accordingly, the ALJ ruled that Rice-Williford was not disabled within the meaning of the

SSA between December 5, 2005, the alleged onset date, and March 31, 2011, the date last insured.

Id. at 12-13.



                                                   2
       Rice-Williford subsequently sought review by the Appeals Council, (ECF No. 10-2 at 15),

and she submitted new opinion evidence from Dr. Robert LeBlond, id. at 6, one of her prior treating

physicians. Dr. LeBlond signed a statement dated May 7, 2014, that was prepared by counsel for

Rice-Williford and provided that LeBlond had treated Rice-Williford for “the past 14 years” for

“neck, upper back, and shoulder pain.” (ECF No. 10-9 at 62). He noted that these complaints

were consistent with a 2006 MRI, which confirmed herniated discs in her cervical spine, and a

2005 MRI, which showed a rotator cuff tear in her right shoulder. Id. Dr. LeBlond’s statement

noted that “[o]ver the years, her condition has observably deteriorated” and that “medications and

trigger point injections . . . have provided her with some minimal relief.” Id. Dr. LeBlond further

indicated that if Rice-Williford “attempted to work a whole 8 hour workday she would probably

need to rest away from the work station quite often due to her increasing pain” and that she

probably “would not be able to use her arms any more than occasionally” as such use would

aggravate her neck pain so much that she would be unable to keep up with “even simple tasks.”

Id. Dr. LeBlond believed Rice-Williford “had these limitations at least since 2011” and stated that

he felt “like she was limited to this extent well before that.” Id. Finally, after noting that she also

has a rheumatologic condition that would further contribute to her work limitations, Dr. LeBlond

asserted that Rice-Williford “would not be able to perform any full time work.” Id. Although it

considered the statement of Dr. LeBlond as well as other new information, the Appeals Council

denied Rice-Williford’s request for review, making the ALJ’s decision the final decision of the

Commissioner. Id. at 1-6.

       On January 23, 2015, Rice-Williford filed an action seeking review of the Commissioner’s

decision. See Rice-Williford v. Colvin, 4:15-cv-00317 (D.S.C.) (“Rice-Williford I”) at Dkt. No. 1.

On February 1, 2016, the court adopted the magistrate judge’s recommendation that the


                                                  3
Commissioner’s decision be reversed and remanded for consideration of new opinion evidence

from Dr. LeBlond. (ECF No. 10-11 at 41-42); see Rice-Williford I at Dkt. No. 17.

       On June 29, 2016, the ALJ conducted another hearing at which Rice-Williford, who was

represented by counsel, and Dr. Hecker testified. (ECF No. 10-10 at 34-64). On August 30, 2016,

after considering the May 7, 2014, medical statement of Dr. LeBlond in addition to the previously-

considered record, the ALJ issued a decision finding Rice-Williford was not disabled within the

meaning of the Act. Id. at 13. The ALJ found that Rice-Williford had the following severe

impairments: cervical and lumbar spine degenerative disc disease, residuals of right rotator cuff

tear, right shoulder degenerative joint disease, polyarthritis, right elbow neuropathy, interstitial

cystitis, and idiopathic hypersomnia.” Id. at 15.

       With respect to Rice-Williford’s RFC, the ALJ determined that she could perform light

work “except she can never climb ladders/ropes/scaffolds or be exposed to dangerous machinery

or unprotected heights.” Id. at 18. The ALJ further noted that Rice-Williford “is frequently able

to bilaterally handle/finger and is occasionally able to reach overhead with her dominant right

hand.” Id. The ALJ explained that she gave “full consideration to the medical statement of Dr.

LeBlond, dated May 7, 2014,” but did not “give[] this opinion controlling weight even though Dr.

LeBlond is a treating physician, because [she did] not find it to be adequately supported by his

clinical findings of record or the other substantial and credible evidence of record.” Id. at 23. The

ALJ listed several specific reasons in support of the decision to attach “little weight” to the May

7, 2014, statement. First, the ALJ noted that from February 2011 through December 2011, Dr.

LeBlond’s treatment notes consistently indicated that Rice-Williford “demonstrate[d] a

stable/normal neurological exam with 5/5 muscle strength, normal sensation and deep tendon

reflexes, and negative straight leg raising” and that “the only abnormality noted is some muscle

                                                    4
tension in her paraspinal, trapezius, and sacroiliac joints” and “positive impingement in right

shoulder ‘with mild pain with facet loading.’” Id. Further, Dr. LeBlond’s notes reflected that “in

May 2011, two-months after her DLI, while claimant reported increased pain, . . . she exhibited no

changes in strength and sensation and reported that her pain level was only a 3 with medication.”

Id. Second, the ALJ observed that Dr. LeBlond’s May 7, 2014, opinion “use[d] vague, imprecise

terms such as ‘probable, probably, and tend,’” and was “devoid of function by function analysis

or specific functional restrictions.” Id. Third, the ALJ found that Dr. LeBlond’s statement that “if

she attempted to work a whole 8-hour workday she would ‘probably’ need to rest away from the

work station ‘quite often’ due to her increasing pain” was not consistent with his treatment records

“that consistently note that pain level is only a level 3-5 with pain medication and pain is ‘well

controlled’ with Lortab with no side-effects.” Id. Finally, the ALJ observed that Dr. LeBlond

believed Rice-Williford “will likely always have some active pain which will have exacerbations

periodically, but . . . that she is functioning well despite the pain.”

        As to Rice-Williford’s past relevant work, the ALJ noted that Rice-Williford worked as a

telephone collections agent and manager for a financial institution from January 1998 through

December 2005. Id. at 25. Based on the testimony of both Rice-Williford and Dr. Hecker, the

vocational expert, the ALJ found that a “collections agent/telephone solicitor” job is “sedentary in

exertion” and requires the worker to “sit all day and use the telephone to call individuals to collect

money.” Id.     Accordingly, the ALJ concluded that, “[i]n light of Dr. Hecker’s testimony and in

comparing the claimant’s residual functional capacity with the physical and mental demands of

this work, I find that the claimant is able to perform her past relevant work as a

collections/telephone solicitor as actually performed” and “was not under a disability, as defined




                                                   5
by the Social Security Act, at any time from December 2, 2005, the alleged onset date, through

March 31, 2011, the date last insured.” Id.

       Once again, the Appeals Council denied Rice-Williford’s request for review, making the

ALJ’s decision the final decision of the Commissioner. Id. at 2. On February 8, 2018, Rice-

Williford filed the present action seeking review of the ALJ’s August 30, 2016, decision denying

her application for DIB. (ECF No. 1). On May 28, 2019, the magistrate judge issued the Report

recommending that the court affirm the Commissioner’s decision. (ECF No. 18). As noted

previously, Rice-Williford filed objections to the Report (ECF No. 21), and the Commissioner

responded to those objections (ECF No. 24).

                                      II. Standard of Review

       The federal judiciary has a limited role in the administrative scheme established by the

SSA. Section 405(g) of the Act provides, “the findings of the Commissioner of Social Security as

to any fact, if supported by substantial evidence, shall be conclusive . . ..” 42 U.S.C. § 405(g).

“Substantial evidence has been defined . . . as more than a scintilla, but less than a preponderance.”

Thomas v. Celebrezze, 331 F.2d 541, 543 (4th Cir. 1964). This standard precludes a de novo

review of the factual circumstances that substitutes the court’s findings for those of the

Commissioner. Vitek v. Finch, 438 F.2d 1157 (4th Cir. 1971). Thus, in its review, the court may

not “undertake to re-weigh conflicting evidence, make credibility determinations, or substitute [its]

own judgment for that of the [Commissioner].” Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996).

       However, “[f]rom this it does not follow . . . that the findings of the administrative agency

are to be mechanically accepted. The statutorily granted right of review contemplates more than

an uncritical rubber stamping of the administrative agency.” Flack v. Cohen, 413 F.2d 278, 279

(4th Cir. 1969). Rather, “the courts must not abdicate their responsibility to give careful scrutiny

                                                  6
to the whole record to assure that there is a sound foundation for the [Commissioner’s] findings,

and that this conclusion is rational.” Vitek, 438 F.2d at 1157-58.

                                          III. Discussion

       In his Report, the magistrate judge determined that the weight afforded to Dr. LeBlond’s

opinion was supported by substantial evidence and that the ALJ gave “good reason” for giving Dr.

LeBlond’s post-DLI opinion little weight.       (ECF No. 18 at 33-34).       The magistrate judge

specifically rejected Rice-Williford’s argument that favoring the opinions of “non-examining state

agency doctors” over the opinion of treating physician Dr. LeBlond was error because the non-

examining doctors did not have the complete record in front of them. Id. at 34. The magistrate

judge recognized that “the medical opinion of a treating physician is entitled to controlling weight

. . . if it is well-supported by medically acceptable clinical and laboratory diagnostic techniques

and is not inconsistent with the other substantial evidence in the record.” (ECF No. 18 at 28).

However, the magistrate judge found that the ALJ’s determination that Dr. LeBlond’s 2014

opinion was not supported by his treatment notes during the relevant time period was supported

by substantial evidence and that the ALJ adequately explained this determination. Id. at 33-34.

The magistrate judge rejected Rice-Williford’s argument that the ALJ essentially gave controlling

weight to the conclusions of non-examining state agency doctors that were based on an incomplete

record, noting that the ALJ only gave the consulting doctors “some” weight in light of the new

evidence presented at the second hearing. Id. at 34. Finally, the magistrate judge rejected Rice-

Williford’s argument that the ALJ failed to properly account for her interstitial cystitis (“IC”)

condition in assessing her RFC, concluding that substantial evidence supported the ALJ’s decision

that contemporaneous treatment records during the relevant time period did not support Rice-




                                                 7
Williford’s testimony at the 2016 hearing that she went to the restroom 18-20 times every day. Id.

at 36-38.

       In her objections, Rice-Williford argues that the magistrate judge incorrectly concluded

that the ALJ’s finding that Dr. LeBlond did not treat Rice-Williford between December 2011 and

March 2014 was harmless error, id. at 2; that the ALJ’s decision not to give Dr. LeBlond’s opinion

great or controlling weight was not supported by substantial evidence, id. at 2; and that the ALJ

improperly “cherry-picked” from the record and therefore failed to adequately explain her decision

not to give Dr. LeBlond’s opinion great or controlling weight, id. at 2-4.3

       Each of these objections merely restates arguments already presented to and rejected by

the magistrate judge. See (ECF No. 15 at 3) (arguing the ALJ’s mistake of fact related to the finding

that Dr. LeBlond did not treat her between December 1, 2011, and March 17, 2014, was not

harmless error); (ECF No. 13 at 26-32) (arguing the ALJ’s decision was not supported by

substantial evidence because she improperly weighed the evidence and reached the wrong

conclusion); (ECF No. 13 at 29, 30) (arguing that the ALJ “cherry-picked the evidence to reject

Dr. LeBlond’s opinion” and “provided no explanation for choosing negative findings over the

positive findings”). Therefore, these objections do not constitute specific objections to the Report

and the court need not consider them. See Nichols v. Colvin, No. 2:14-cv-50, 2015 WL 1185894,

at *8 (E.D. Va. Mar. 13, 2015) (finding that the rehashing of arguments raised to the magistrate

judge does not comply with the requirement to file specific objections). Indeed, “an objection that

merely repeats the arguments made in the briefs before the magistrate judge is a general objection


3
 Rice-Williford’s objections also state that the magistrate judge committed error in allowing the
ALJ’s failure to consider the opinion of consulting physician Dr. Rana to stand. (ECF No. 21 at
1). Because no such consulting doctor appears to have submitted an evaluation in this case, the
court concludes that this reference was inadvertent and that it need not be addressed.
                                                 8
and is treated as a failure to object.” Jesse S. v. Saul, No. 7:17-cv-00211, 2019 WL 3824253, at

*1 (W.D. Va. Aug. 14, 2019). “The Court may reject perfunctory or rehashed objections to R&Rs

that amount to a second opportunity to present the arguments already considered by the Magistrate

Judge.” Heffner v. Berryhill, No. 2:16-cv-820, 2017 WL 3887155, at *3 (D.S.C. Sept. 6, 2017)

(internal quotation marks omitted). Furthermore, having carefully reviewed the record in its

entirety, the court is of the opinion that the ALJ’s findings and conclusions are supported by

substantial evidence. Therefore, the court finds no clear error in the Report and overrules Rice-

Williford’s repetitive and non-specific objections. See Diamond v. Colonial Life & Acc. Ins. Co.,

416 F.3d 310, 315 (4th Cir. 2005) (explaining that in the absence of a proper objection, “[t]he court

must only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.” (internal quotation marks omitted)).

       The court rejects Rice-Williford’s remaining objection that the magistrate judge failed to

address her argument that the ALJ’s decision to give the opinions of the consulting doctors4 more

weight than Dr. LeBlond’s opinion was not supported by substantial evidence because the

consultants did not have the benefit of subsequently-provided opinions from treating doctors.

(ECF No. 21 at 3). In fact, the magistrate judge did address this argument:

               Plaintiff’s argument, in relation to Dr. LeBlond’s opinion receiving little
       weight, that the assignment of some weight to non-examining state agency doctors
       was error is without merit. Plaintiff notes that it is error to give “controlling weight”
       to an opinion that contradicts a treating opinion where the opinion was based on an
       incomplete record. Such is not the scenario here. State agency consultants found
       medium work and the ALJ specifically noted that evidence presented at the hearing
       level was considered that the consultants did not have, thus resulting in only “some
       weight.




4
  Primarily, Rice-Williford cites to the residual function capacity assessment performed by
consulting physician Carl Anderson. (ECF No. 10-8 at 93-106).
                                                  9
(ECF No. 18 at 34) (emphasis added). As the magistrate judge noted, the ALJ did not fully credit

Dr. Anderson’s RFC assessment and added additional restrictions based on evidence that Dr.

Anderson did not have:

       [W]hile I have given some weight to the State Agency findings of Dr. Anderson . .
       . who determined that claimant could perform a range of medium work with
       climbing, reaching and environmental restrictions, I have further restricted
       claimant to light work and assessed manipulative limitations of only frequent
       handling and fingering and occasional overhead reaching with her right upper
       extremity in consideration of evidence presented at the hearing level, including her
       testimony.

(ECF 10-10 at 481) (emphasis added).

       The ALJ discharged her duty to perform an independent assessment of a Rice-Williford’s

RFC based on the evidence of record. See 20 C.F.R. §§ 416.946, 404.1546. The ALJ’s reliance

on the consulting doctor’s assessment in this case, to which the ALJ attached “some weight,” was

appropriate as the ALJ did not “rubber stamp” the assessment and, in fact, added restrictions based

on the ALJ’s consideration of the additional evidence that the consulting doctor did not have. See

Chandler v. Comm’r of Soc. Sec., 667 F.3d 356, 361–62 (3d Cir. 2011) (ALJ properly relied on

opinion of medical consultant even though record contained evidence submitted after the

consultant’s assessment where the ALJ added restrictions that the medical consultant did not deem

necessary). Accordingly, this objection is overruled.

                                         IV. Conclusion

       Having conducted a thorough review of the entire record, the court concurs with both the

reasoning and the result reached by the magistrate judge in his Report and finds the ALJ’s decision

is supported by substantial evidence. Therefore, the court adopts the Report (ECF No. 18) and

AFFIRMS the decision of the Commissioner.



                                                10
      IT IS SO ORDERED.


                                s/Timothy M. Cain
                                United States District Judge

August 26, 2019
Anderson, South Carolina




                           11
